DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “substantially” in claim 3 and “approximately” in claim 6 are relative terms which render the claims indefinite. The terms “substantially” and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (EP2754394, 2014-07-16) in view of Grimbergen et al (US20140341338, 2014-11-20).
Regarding the claim 1, Kim teaches a mammography-apparatus for detecting malignant cells in a breast (“an X-ray image apparatus capable of measuring a region of a pressed breast” abst) comprising:
an x-ray source 111 and an x-ray detector 121 that cooperates with the x-ray source for providing an x-ray image of the breast (“An X-ray imaging apparatus is an apparatus that can acquire an internal image of an object by irradiating the object with the X-rays and using the X-rays transmitted through the object. Since the transmittance of the X-rays differs depending on the characteristics of the material constituting the object, the intensity or intensity of the X-rays transmitted through the object can be detected to image the internal structure of the object” background section) and further comprising:
a paddle 107 for flattening the breast by pressing it against an x-ray detector cover (see re-produced figs 1 and 2  as well as the associated sections) and comprising:


    PNG
    media_image1.png
    482
    691
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    501
    665
    media_image2.png
    Greyscale

a contact area measuring device (touch sensor 125) for measuring a contact area between the breast 30 and the mammography-apparatus (see above re-produced figs) characterized in that the paddle is embodied without a contact area measuring device and that the contact area measuring device is only provided on or incorporated in the detector cover facing the breast (see above figs and noted that the touch sensor 125 is only provided on the Xray detector [bottom] side of the appratus).

Kim further teaches [0051] The touch sensor 125 may be a capacitive touch sensor or a resistive touch sensor. … transparent electrodes formed of tin oxide (ITO) are respectively coated on opposite surfaces of a base, … when the breast 30 contacts the touch sensor 125, capacitance of the region of the touch sensor 125 contacting the breast 30 is changed. [0052] The resistive touch sensor senses pressure applied to the touch sensor. …, transparent electrodes formed of ITO are respectively coated on two substrates, the two substrates are spaced apart from each other by a plurality of spacers such that the coated surfaces of the respective substrates face each other. [0053] The capacitive and resistive touch sensors are provided for illustrative purposes only, and a structure or sensing method of the touch sensor 125 is not limited to the above examples. That is, any touch sensor capable of sensing contact with the object 30 may be used as the touch sensor 125.

It is believed that the above teachings of Kim suffice the teaching of wherein the contact area measuring device comprises a laminate of an electrically low resistance material sandwiched between two layers of an electrically insulating material. However, if one argues otherwise, as shown in detail below Grimbergen ref clearly teaches the above limitation.

In the very same field of endeavor, Grimbergen specifically teaches “contact area measuring device comprises further a second laminate of an electrically low resistance material sandwiched between two layers of an electrically insulating material, which second laminate is provided on a side of the x-ray detector cover facing the breast with one of the layers of insulating material provided against the x-ray detector cover” [0020] also see re-produced fig.2 below and the associated pars.

    PNG
    media_image3.png
    464
    452
    media_image3.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with electrically low resistance material of laminate as taught by Grimbergen because it helps with a better standardization of the mammography operation, and with improved accuracy of screening whilst avoiding unnecessary pain for the persons being screened ([0010] of Grimbergen).

Regarding the claim 2, Kim teaches the laminate is provided on a side of the x-ray detector cover facing the breast (see re-produced fig. 1 and 2 above) with one of the layers of insulating material provided against the x-ray detector cover and that said contact area measuring device is embodied with a measurement circuit (“transparent electrodes formed of ITO are respectively coated on two substrates, the two substrates are spaced apart from each other by a plurality of spacers such that the coated surfaces of the respective substrates face each other” [0052]) and equipped to be connected during use to an alternating current excitation source for measuring the electrical potential between the x-ray detector and the electrically low resistance material of the laminate on the detector (“changes in current and resistance occur in a region of the touch sensor 125 contacting the breast 30 because the two substrates contact each other. Therefore, an object region may be determined from an output value of the touch sensor 125” [0052]).
Further, Grimbergen teaches laminate 7 on the x-ray detector cover 4 to a measurement circuit which is powered by an alternating current excitation source. Then with reference to the potential of the x-ray detector cover 4, the electrical potentials are measured of the electrically low resistance materials 7″ of the the second laminate 7 on the x-ray detector cover 4 [0043]…between the low electrical resistivity material 7″ and the x-ray detector cover 4 [0044].

Regarding the claim 3, Kim teaches the laminate is homogenous and substantially x-ray transparent (“transparent electrodes formed of ITO are respectively coated on opposite surfaces of a base” [0051] and also believed to be transparent). 
Further, Grimbergen teaches laminate on the x-ray detector cover are preferably homogenous and substantially x-ray transparent [0024].

Regarding the claim 4, Kim teaches the insulating material of the laminate is a thermoplastic having a relative dielectric constant of at least 1.8 (electrodes formed of ITO [0051]-[0052]).
Further, Grimbergen teaches laminate is a thermoplastic having a relative dielectric constant of at least 1.8. Appropriately the insulating material of the first and/or second laminate is then selected from the group comprising polyethylene, cyanoacrylate, polycarbonate. The dielectric constants of these details are 2. [0028]

Regarding the claim 5, Kim does not specifically point out the the insulating material of the laminate is selected from the group comprising polyethylene, cyanoacrylate, polycarbonate 
However, in the same field of endeavor, Grimbergen teaches the insulating material of the first and/or second laminate is then selected from the group comprising polyethylene, cyanoacrylate, polycarbonate. The dielectric constants of these details are 2. [0028].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laminate is selected from the group comprising polyethylene, cyanoacrylate, polycarbonate as taught by Grimbergen because it helps with a better standardization of the mammography operation, and with improved accuracy of screening whilst avoiding unnecessary pain for the persons being screened ([0010] of Grimbergen).

Regarding the claim 6, Kim does not specifically point out the insulating material of the laminate has a thickness in the range 0.1-0.25 millimeters, preferably approximately 0.17 mm.
However, in the same field of endeavor, Grimbergen teaches laminate has a thickness in the range 0.1-0.25 millimeters, preferably approximately 0.17 mm [0029].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laminate has a thickness in the range 0.1-0.25 millimeters as taught by Grimbergen because it helps with a better standardization of the mammography operation, and with improved accuracy of screening whilst avoiding unnecessary pain for the persons being screened ([0010] of Grimbergen).

Regarding the claim 7, Kim does not specifically point out the electrically low resistance material of the laminate has a specific resistivity of less than 5x10-6 Ohm.m.
However, in the same field of endeavor, Grimbergen teaches laminate has a specific resistivity of less than 5×10−6 Ohm.m [0030].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laminate has a specific resistivity of less than 5x10-6 Ohm.m as taught by Grimbergen because it helps with a better standardization of the mammography operation, and with improved accuracy of screening whilst avoiding unnecessary pain for the persons being screened ([0010] of Grimbergen).

Regarding the claim 8, Kim does not specifically point out the electrically low resistance material of the laminate is selected from the group comprising an electron-doped semiconductor and graphene.
However, in the same field of endeavor, Grimbergen teaches laminate is selected from the group comprising an electron-doped semiconductor and graphene.
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laminate is selected from the group comprising an electron-doped semiconductor and graphene as taught by Grimbergen because it helps with a better standardization of the mammography operation, and with improved accuracy of screening whilst avoiding unnecessary pain for the persons being screened ([0010] of Grimbergen).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Grimbergen as applied to claim 1 above, and further in view of Yoo et al (Silver Nanowire–Conducting Polymer–ITO Hybrids for Flexible and Transparent Conductive Electrodes with Excellent Durability, ACS Appl. Mater. Interfaces 2015, 7, 15928−15934).
Regarding the claim 9, above noted combination does not specifically point out the electrically low resistance material of the laminate being silver nanowire.
However, in the field of transparent conductive electrodes (like the ones used in touch sensitive places [i.e. touch screen]), Yoo teaches conductive, and transparent
electrodes by introducing the AgNW−PEDOT:PSS−ITO hybrid films in R2R process. Depositing a thin ITO layer on AgNWs films enhanced the surface resistance, but it made the flexibility poor (conclusion). 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laminate being silver nanowire as taught by Yoo because the AgNW−PEDOT:PSS−ITO hybrid electrodes overcome the trade-off between electrical, optical, and mechanical properties (see conclusion of Yoo).

Regarding the claim 10, above noted combination does not specifically point out the silver nanowire has a thickness of less than 1 um.
However, in the same field of endeavor, Yoo teaches The average surface roughness of the pristine AgNW film was 12.4 nm, while the values of the ITO-added films were increased to 15.3−18.0 nm (pg15930 last par. of the left col).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with silver nanowire has a thickness of less than 1 um as taught by Yoo because the AgNW−PEDOT:PSS−ITO hybrid electrodes overcome the trade-off between electrical, optical, and mechanical properties (see conclusion of Yoo).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793